DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The current Office action is in response to Applicant’s amendment filed on September 28, 2020. 
Claim 4 has been amended. 
Claims 1-20 are still pending. 
Response to Arguments
Applicant’s arguments, see Pg. 12, filed September 28, 2020, with respect to drawings have been fully considered and are persuasive.  The objection of the drawings has been withdrawn. Applicant has added the reference numbers that were disclosed in the specification to the drawings. 
Applicant’s arguments, see Pg. 13-17, filed September 28, 2020, with respect to Claims 1-20 have been fully considered and are persuasive.  The 102 rejection of the claims has been withdrawn. Regarding claim 1, Applicant argues Bhattacharya fails to disclose a detector with different collimators. Bhattacharya discloses using a combination of detector and collimator in [0034]. Applicant further argues that Bhattacharya fails to disclose “generating a first table of system specific planar sensitivities, the first table including one of the system specific planar sensitivities for each unique combination of isotope, energy of isotope, collimator, detector, and well counter” and  “generating a second table of cross-calibration factors, the second table including one of the cross-calibration factors for each unique combination of the isotope, the 
Regarding claim 14, Applicant argues Bhattacharya fails to disclose searching for characteristics of the first and second radioactive sources from a standardized list of source and from a custom list of unstandardized sources. This argument is persuasive. Bhattacharya fails to disclose searching for characteristics of sources.
 Applicant's arguments filed September 28, 2020 have been fully considered but they are not persuasive. Regarding claim 17, Applicant argues Bhattacharya fails to disclose determining sensitivity for the detector where the sensitivity is responsive to a measure by the well counter. However, Bhattacharya discloses sensitivity being measured by the dose calibrator.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., determine the sensitivity of the detector using the sensitivity measured by the well counter) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
 Applicant further argues Bhattacharya fails to disclose memory configured to store the sensitivity and the cross-calibration in tables linked to the well counter. However, Bhattacharya discloses a memory configured to store cross calibration factors and sensitivities in [0063]. 
Regarding claim 19, Applicant argues Bhattacharya fails to discloses searching a table of cross-calibration factors. This arguments is persuasive. Bhattacharya discloses processor configured to store calculations in [0063] but fails to disclose searching through tables of data. 
Claim Objections
Claims 1-2, 6, 8, 10, 12-14, and 16 are objected to because of the following informalities:  
Regarding claim 1, “first one of the detectors used” in line 15 should be changed to “the detector used” in order to correct a lack of antecedence, “the activity concentration” in line 20 should be changed to “an activity concentration” in order to correct a lack of antecedence, “the first detector” in line 22 should be changed to “the detector in order to correct a lack of antecedence, and a “,” should be added after “first collimator” in line 22 in order to correct a grammatical informality.
Regarding claim 2, “providing comprises” in line 1 should be changed to “providing the SPECT system comprises” in order to clarify which step is being further limited.
Regarding claim 6, “receiving comprises” in line 1 should be changed to “receiving identities comprises” in order to clarify which step is being further limited. 
Regarding claim 8, “receiving comprises” in line 1 should be changed to “receiving identities comprises” in order to clarify which step is being further limited. 
Regarding claim 10, “calculating comprises” in line 1 should be changed to “calculating the dose correction comprises” in order to clarify which step is being further limited.
Regarding claim 12, “estimating comprises” in line 1 should be changed to “estimating the activity concentration comprises” in order to clarify which step is being further limited.
Regarding claim 13, a “,” should be added after “during calibration” in line 2 in order to correct a minor informality. 
Regarding claim 14, “the determining a based on” in line 9 should be changed to “the determining based on” in order to correct a grammatical informality, and “ factor relating radioactive sources” in line 9 should be changed to “factor of radioactive sources” in order to correct a minor informality. 
Regarding claim 16, “the characteristic” in line 2 should be changed “the characteristics” in order to correct a minor informality. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bhattacharya (U.S. 2015/0196268).
Regarding claim 17:
Bhattacharya discloses a system for application of cross-calibration in functional imaging quantification, the system comprising:
 a functional imaging system (Fig. 2, 10) with a detector (Fig. 2, 18); 
a well counter ([0034], dose calibrator);
 a first isotope source ([0007], first liquid radiotracer);
 a second isotope source ([0007], second liquid radiotracer);
 a processor (Fig. 2, 12) configured to determine a sensitivity for the detector ([0032], sensitivity calculated), the sensitivity responsive to a measure by the well counter ([0034], sensitivity and dose), and to determine a cross-calibration between the first and second isotope sources as a function of the sensitivity ([0036], cross calibration depends on sensitivity and radiotracer), the cross-calibration being specific to the well counter ([0036], dose calibrator); and 
a memory (Fig. 2, 14) configured to store the sensitivity and the cross-calibration in tables linked to the well counter ([0063], processor stores data).
Regarding claim 18:
Bhattacharya discloses the system of claim 17 wherein the functional imaging system comprises a single photon emission computed tomography system (Fig. 2, 10), wherein the detector comprises a planar gamma camera (Fig. 2, 18), and wherein the processor (Fig. 2, 12) comprises a processor of the functional imaging system.
Allowable Subject Matter
Claims 1-16 would be allowable if rewritten or amended to overcome the objections set forth in this Office action.
s 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art is Bhattacharya (U.S. 2015/0196268).
Regarding claim 1:
Bhattacharya discloses a method for application of cross-calibration for a quantitative single photon emission computed tomography system, the method comprising: 
providing the SPECT system (Fig. 2, 20) at a facility with the SPECT system having a detector (Fig. 2, 18) configured to operate with different collimators ([0051], collimator) to detect emissions from liquid radiotracers with injected dosages ([0042], emission from tracers measured)  measured by well counters ([0034], dose calibrator), the liquid radiotracers comprising isotopes ([0042], isotope); 
generating system specific planar sensitivities (Fig. 1, 34; ([0034], sensitivities calculated for a combination of point source, collimator and detector); 
generating cross-calibration factors (Fig. 1, 38; [0036], cross calibration factors depending on the system), the cross-calibration factors being a function of the system specific planar sensitivities ([0036], cross calibration factors depends on sensitivity); 
receiving identities of a first one of the well counters used for a patient ([0034], dose calibrator received), a first one of the collimators used for the patient ([0034], collimator), a first one of the detectors used for the patient ([0052], gamma camera), a first one of the doses used for the patient ([0038], dose value), and a first one of the isotopes used for the patient ([0027], radiotracer);

estimating the activity concentration in a patient (Fig. 1, 42) having the first isotope at the first dose measured by the first well counter ([0040]-[0042], radiotracer injected and dose measured), the activity concentration estimated in a scan by the SPECT system ([0057], activity concentration estimated) using the first detector (Fig. 1, 18) and first collimator ([0051], collimator) and estimated as a function of the calculated dose correction ([0045], dose correction); and 
generating an image of the activity concentration [0057], image reconstruction).
However, Bhattacharya fails to disclose generating a first table of system specific planar sensitivities, the first table including one of the system specific planar sensitivities for each unique combination of isotope, energy of isotope, collimator, detector, and well counter; generating a second table of cross-calibration factors the second table including one of the cross-calibration factors for each unique combination of the isotope, the collimator, the energy of the isotope, the detector, and the well counter.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record, if rewritten to correct the minor informalities above. Claims 2-13 are allowable by virtue of their dependency.
Regarding claim 14:
Bhattacharya discloses a non-transitory computer readable storage medium having stored therein data representing instructions executable by a programmed processor for application of 
receiving input of identity of first and second radioactive sources ([0007], first and second liquid radiotracer); 
determining system-specific sensitivity for the SPECT system ([0032], sensitivity calculated) and a cross-calibration factor relating radioactive sources ([0036], cross-calibration factor determined), the determining being a based on the characteristics ([0036], sensitivity and factor depends on radiotracer); and 
generating a quantitative SPECT image as a function of the system-specific sensitivity and the cross-calibration factor ([0057], image reconstruction).
However, Bhattacharya fails to disclose searching for characteristics of the first and second radioactive sources from a standardized list of sources and from a custom list of un-standardized sources.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record, if rewritten to correct the minor informalities above. Claims 15-16 are allowable by virtue of their dependency.
Regarding claim 19:
Bhattacharya discloses the system of claim 17.
However, Bhattacharya fails to dislose wherein the processor is further configured to search a table of cross-calibrations including the cross-calibration based on a selection of the well counter and to correct a patient dose measured by the well counter correction being a function of the cross-calibration 

Regarding claim 20:
Bhattacharya discloses the system of claim 17 wherein the first isotope source has a plurality of energy windows ([0065], Peak SUV).
However, Bhattacharya fails to disclose further comprising a user interface configured for selection of a first of the energy windows for a photo-peak window and selection of a second of the energy windows for a scatter window, and wherein the sensitivity and cross-calibration are determined specific to the photo-peak and scatter windows.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record, if rewritten in independent form to include all of the limitations of the base claim and any intervening claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Conner (U.S. 2018/0021005)- Quantitative imaging device
Cresen (U.S. 2008/0251708)- Sensitivity calculation for radiation detector.
Bhattacharya (U.S. 2014/0371580)- SPECT sensitivity calibration.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOORENA KEFAYATI whose telephone number is (469)295-9078.  The examiner can normally be reached on M to F, 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/S.K./Examiner, Art Unit 2884                                                                                                                                                                                                        
/DANI FOX/Primary Examiner, Art Unit 2884